Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 4-5, 8-10, 12-18 are currently pending in the application. The claims 9-10 are withdrawn as directed to non-elected species.  Therefore claims 1, 4-5, 8, 12-18 are examined on the merits below.
Response to Arguments 35 USC § 112a- Written Description
	Applicant's arguments filed 05-25-2022 have been fully considered but they are not persuasive.  Applicant has amended independent claim as such the claim still requires that the CFP encoded by the nucleic acid of the invention binds to the GPC3 protein of a target cell as a terminal mechanism through which a targeted myeloid cell expressing the CFP of the invention would mediate its anti-cancer effects.  The CFP therefore comprises a GPC3 binding domain which remains structurally undescribed by the applicant. The previous rejection of record is maintained, minimally modified as necessary by amendment is presented below.
Response to Arguments 35 USC § 112b-Indefinite
	Applicants amendment to the instant claim 18 to recite that surface expression of the CFP is not detectable have obviated this basis of rejection and therefore this rejection is withdrawn.
 Response to Arguments 35 USC § 103
	In a first argument in regards to the previous rejection of record, reiterated substantively below, applicant describes that the combination of references does not teach or suggest a chimeric fusion protein (CFP) which comprises the structural elements of an extracellular, transmembrane and intracellular domain derived from the CD89 (FcAlphaRI) protein.  Applicant presents figure 14 and 15 of the reference of Corey which present various compositions of chimeric engulfment receptors (CER), analogous to the instantly claimed CFP, which the inventors produced in tabular format. The applicant argues that because the particular combination of CD89 (FcAlphaRI) extracellular, intracellular and transmembrane domains is not specifically present in these tables, the disclosure of Corey does not teach or suggest such a combination.  To reiterate, the disclosure of Corey clearly (p3, line 4-7) discloses that the extracellular domain of a CER=CFP may include “all or part of the extracellular domain of an Fc receptor (FcR), such as, for example, FcGRl, FcGR2A, FcGR2B2, FcGR2C, FcGR3A, FcERl, and FcaRl ”. The transmembrane domain may in certain embodiments be …...“ an FcR transmembrane domain (e.g., FcyRl, FcyR2A, FcyR2B2, FcyR2C, FcyR3A, FcERl, or FcaRl transmembrane domain)”(p49 line 19-25). The intracellular signalling domain is particularly comprised of in some embodiments a pro-inflammatory engulfment signaling domain including Traf6, Syk, MyD88, Zap70, FcyRl, FcyR2A, FcyR2B2, FcyR2C, FcyR3A, FcERl, FcaRl, BAFF-R, NFAMI, DAP12, and CD79b signaling domains (p3, 23-25).  A reference may be relied upon for all that it teaches or suggests. The primary purpose of the disclosure of Corey is to describe and present chimeric fusion proteins (or CER of Corey) which are useful for imparting cells which comprise said receptors with the impetus to engulf (phagocytize) other cells (potentially pathologic cells, cancer) which might express a target antigen of interest through the use of various combinations modular structural protein sequences known in the art to be responsible for these functions, which are disclosed/presented by Corey in detail. See also Corey claims 10, 13, 28, 56, 57, 81, 97. The disclosure of Corey is thorough, but clearly focused on the utilization of naturally occurring Fc receptor protein modules as components combined with for example scFv targeting moieties to create unique chimeric fusion proteins that would cells comprising said molecules to cancers which may express the antigen of interest. An artisan of ordinary skill in the art would recognize the utility of such receptor molecules as (CD89) and be motivated to do so for the purposes of retargeting naturally occurring myeloid cell phagocytic/lytic functions to cell types that would not normally be targeted by these cell types.  The additional references cited provide motivation for targeting the particular cell surface antigen that is not explicitly disclosed by Corey et al. In conclusion applicant is reminded that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)” (see MPEP 2123 I, II).	
In an additional argument (B) applicant describes that Corey only describes utilizing the CER of the invention in cell types which are not normally phagocytic type cells. In reply it is found that the disclosure of Corey et al in fact describes that the CER of the invention may be utilized in a wide variety of cells, including myeloid cells (p24, lines 33-35). The CER of the invention are described as conferring an engulfment phenotype to a cell which this is not naturally occurring, and/or an antigen which is not normally targeted by the host cell.  Thus, an artisan of ordinary skill in the art would utilize the comprehensive disclosure of Corey, in combination with that of Gill which utilizes myeloid cells targeted to the non-naturally targeted GPC3 antigen as a cancer antigen. One would be motivated to created such a molecule for the purposes of conferring targeting of myeloid cells to GPC3 cancer antigen expressing tumors/cancers. The engulfment phenotype conferred by the FcAlphaRI C-terminal would activate transfected myeloid cells to engulf and thereby destroy the targeted tumor cells. 
	In additional arguments, (C.) applicant describes that a skilled artisan would have no expectation of success in combining the presented references of Corey, Gill and Daeron and further in view of Besin (omitted from the argument).  As described in the rejection of the originally presented claims the disclosure of both Corey and Gill describes that the protein molecules of the invention may be delivered to cells through a nanoparticle system with Daeron providing additional support for disclosure of the instantly claimed disclosure of Gill and Corey. One would recognize the utility of the claimed method of delivery, the utility of the CER molecule as delivered to myeloid cells, and perform the claimed method with a reasonable expectation of success. Applicant is reminded that the expectation of success need not be absolute and that conclusive proof of efficacy is not required to show a reasonable expectation of success (see MPEP 2143.02 I-III).  
	In further arguments (D.), applicant describes that the claimed method results in unexpected superior results.  Applicant presents additional data illustrating effectiveness of a CFP comprising extracellular, transmembrane and intracellular domains from CD89 and additionally a GPC3 targeting domain which was delivered through a lipid nanoparticle to nod-scid-gamma immunodeficient mice. The xenografted tumors show a slower volume increase in treated mice compared to control mice receiving only the empty LNP. This result does not appear to be unexpected with respect to a control (empty) LNP, and is a result that one would expect at least a measure of (lower) tumor progression in mice treated with a CER (Corey) or CFP of the instant invention as a cancer treatment described by the disclosure of Corey and Gill.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8, 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of binding domains directed against GPC3 protein. The claim 1 describes that the CFP of the invention is comprised of an extracellular domain which has a GPC3 binding domain. As such the “binding domain” may comprise a large genus of domains which include protein moiety such as natural ligands, aptamers, chemical moieties, and a wide variety of antibody formatted domains such as scFv, single domain antibodies and the like. Even with respect to the singular species of a scFv molecule there are a large and diverse genus of molecular species comprising VH CDR 1-3 and VL CDR 1-3 which might satisfy the claimed subject matter. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163. As such applicant has provided no direction as what may define the appropriate identifying structural characteristics that are sufficient to determine what might be a GPC3 binding domain that would function appropriately as claimed. For example of the complexity, diversity and unpredictability of binding derived from protein-protein interactions one may look to the disclosure of Lloyd et al. (Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009).With respect to viable binding molecules (antibody) to a particular antigen (protein), Lloyd illustrates the tremendous diversity of VH and VL pairings and also usage of diverse repertoire of the highly variable antibody Vbeta and Valpha sequences corresponding to what amounts to a diverse variable and unpredictable mix of amino acid sequences which bind to antigen through protein-protein interactions. (see Lloyd fig 1, 2, and p167 paragraphs 1-2). Thus, considering this example one would conclude that the applicant was not in possession of the broad genus of GPC3 binding moiety as are claimed instantly in claim 1.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-5, 8, 12,13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al (WO2018064076) and further in view of Gill et al (WO2017019848A1) and Daeron et al. (Fc Receptors” Current Topics in Microbiology and Immunology, Volume 382, 2014). The instant claim 1 describes a method for treating a GPC3 expressing cancer in a subject through the in-vivo administration of a nanoparticle delivery vehicle comprising a chimeric fusion protein comprising an extracellular domain which has an anti-GPC3 binding domain and a transmembrane domain which dimerizes with endogenous FcR-gamma receptors expressed in myeloid cells of the subject.  The disclosure of Corey (WO2018064076) describes chimeric engulfment receptor (CER) molecules which comprise an extracellular binding domain specific for an antigenic target molecule expressed on target cells which may be associated with a disease (p38, 25-36) (p2, 10-29). The CER therefore is comprised of an extracellular target binding domain, a transmembrane domain which may be derived from a FcRalpha (Fc receptor alpha) molecule, i.e. a protein that dimerizes with endogenous FcR-gamma receptors(p49, 19-25). The FcRalpha molecule is described by the reference of Daeron (p226, fig 1(a)) to associate through transmembrane domain interactions with the endogenous FcR-gamma chains and is expressed myeloid lineage cells such as macrophages, dendritic cells and neutrophils for instance (p225). Myeloid cells are a contemplated target for the CER of the invention of Corey (p24, 32-35 for example) and the delivery of the CER of the invention to the target cells may be achieved through encapsulation in a liposome or micelle (nanoparticle) which comprise a nucleic acid encoding the CER of the invention (p38, 12-21). The liposome may be delivered ex-vivo to a target effector cell of the invention, or in-vivo through administration of a therapeutically effective amount of a composition comprising vector (liposome) comprising a nucleic acid molecule encoding the CER of the invention. The CER of the invention are broadly described as useful for the treatment of a large variety of cancer (p70, 23-33) (p71 and p74) through its targeting of the therapeutic cell to the cancer such as liver cancer (p29, 3-9) and subsequent activation of the therapeutic cell engulfment programming. As such the disclosure of Corey does not specifically describe the CER may be targeted with a GPC3 antigen binding moiety. The disclosure of Gill et al (WO2017019848A1) relates to modified myeloid lineage cells (macrophage) (p33, 1-14) which express a chimeric antigen receptor which may target a wide variety of cancer associated antigen among which are GPC3 (p35, 15-19). Considering the disclosure of Corey which describes that CER of the invention may be useful in the treatment of a wide variety of cancers and the disclosure of Gill et al which disclose Glypican-3 (GPC3) as a known potential target for similar CAR molecules expressed in myeloid lineage cells it would be obvious to utilize the CER of Corey in conjunction with an extracellular GPC3 targeted moiety as described in the disclosure of Gill for the purpose of targeting modified myeloid cells to GPC3 expressing cancer cells which would then result in targeted destruction of cancer cells through activation of the transduced myeloid effector cell engulfment programs.  Selecting from the known target molecules for cancer cell expression would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Teleflex Inc 82 USPQ2d 1385) (see also MPEP 2144.07). The disclosure of Corey describes that the targeting domain may be derived from a scFv (p40, 15-20). The extracellular domain of the CER may comprise a FcAlphaRI (CD89) extracellular domain (Corey, p41, 13-28). The extracellular domain may comprise a hinge region “spacer” domain positioned between the binding domain and transmembrane domain derived from the CD8 alpha molecule (p44, 3-30) or alternatively a linker domain (Corey p44 line 3-10. With respect to the claim 5 the disclosure of both Corey and Gill describe that the preferred target of the CER and CAR of the inventions are myeloid cells (Corey) and particularly for instance the macrophage cell (Gill). As described above the transmembrane domain may be derived from the CD89 molecule which therefore confers as its latent property the association with endogenous FcR gamma signalling receptors expressed by myeloid cells. In regards to the claim 8 the disclosure of Corey describes that the CER of the invention may comprise an intracellular signalling domain, derived from a FCalphaR1 (CD89) for instance (p45, 3-13). Additionally, the CER may comprise one or more engulfment signalling domains (p44 line 33-35). In regards to claim 12 the disclosure of Corey (p38, 12-21) describes that liposomes may be utilized to deliver nucleic acid encoding molecules of the invention and that nucleic acids encompass mRNA molecules (p29, 29-35).  With respect to the claim 13 the disclosure of Corey (p38, 12-21) and Gill (p46-p47) describe that liposomes are especially relevant delivery methods for in-vivo delivery of the mRNA encoding nucleic acids of the invention.  In regards to the claim 18 the molecules of the invention as made obvious by the disclosure of Corey and Gill such as a chimeric engulfment receptor which is comprised of transmembrane moiety that is derived from a FcRalpha1 would be expected to be expressed primarily on the surface of cells which substantially express the FcR-gamma accessory chain, as described above, with which it functionally associates and is stabilized on the cell surface. Additionally, expression of the CD89 molecule on the surface of the myeloid cell would be considered a latent property of a molecule which naturally associates with the FcR-gamma accessory signalling chain and is as described expressed on cells of the myeloid lineage.  Therefore considering that taken together the disclosure of Gill, Corey and Daeron disclose the antigen target (GPC3) as a potential cancer antigen, and the utility of CER comprised of elements as instantly claimed, with delivery methods as instantly claimed it would be obvious to one of ordinary skill in the art at the time of claimed invention to perform said method for the purposes of treating a subject with a GPC3 expressing cancer with a reasonable expectation of beneficial results such as cancer regression or halt of progression.
Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corey, Gill and Daeron as applied to claim 1 and 13 above, and further in view of Besin et al (US20180028664). The disclosure of Corey and Gill disclose all the limitations of the claim 1 and 13 as described above but do not particularly describe the limitations as specifically as in claims 14-17. The disclosure of Besin et al relates broadly to the delivery of nucleic acid mRNA encoding therapeutic molecules in-vivo through administration of lipid nanoparticles with improved toxicity profiles (abstract). The nanoparticles of the invention may comprise lipid nanoparticles that are of a diameter of ranges that encompass the claimed range of (claim 16) 100nm-300nm (Besin, 0425, 0460, 0480) and may comprise polar (claim 14) (cationic, positive charged, polar) lipids (0485) and non-cationic or neutrally charged (non-polar) (claim 15) lipids at physiological pH (0624). As in the instant claim 17 and described by Gill and Corey the disclosure of Besin describes that the optimized liposomes of the invention may be administered through for instance an intravenous route of administration (example 29, 1075) and are ideal for this purpose because they avoid potential lipid nanoparticle induced toxicity as described (0294). The limitations as described in claims 14-17 are therefore obvious considering the additional disclosure of Besin et al. as described above.  Therefore, the ordinary artisan at the time the invention was made would have been motivated to use the liposome of Besin as the delivery vehicle in the method of Corey, Gill and Daeron, because Besin teaches that the liposomes have improved toxicity profiles.
	Conclusion
Summary: No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644